Citation Nr: 0314058	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1977 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The Board notes that two other issues were previously on 
appeal: entitlement to an increased rating for the veteran's 
diabetes mellitus and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  A rating decision in November 2002, 
however, granted a total disability rating based on 
individual unemployability and a rating decision in April 
2003 increased the rating for manifestations of her diabetes 
to a schedular 100 percent evaluation.  Therefore, the 
veteran's appeal of both of those issues has been satisfied.  
The sole issue remaining on appeal is as listed above.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2002).


REMAND

On reviewing the veteran's claims folder, the Board notes 
that some VA outpatient clinic reports dated in 1997 indicate 
that the veteran was depressed due to difficulties related to 
her job and other situational problems.  An April 2002 letter 
from a private physician, however, states that she had 
psychological complications from diabetes and that her 
service-connected diabetes had affected her mental health, 
with periods of depression.  In light of the apparently 
conflicting medical evidence, the Board believes that an 
additional opinion by a psychiatrist would be helpful in 
resolving the conflict in the evidence.  


Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
and the approximate dated of treatment 
for a psychiatric disorder by any health 
care provider since February 2003.  The 
RO should then request copies of the 
records of all providers identified by 
the veteran.  All records so obtained 
should be associated with the claims 
folder.  

2.  The RO should then schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
current psychiatric disorder.  The claims 
file must be made available to and must 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current 
psychiatric symptoms, pertinent clinical 
findings, and diagnoses.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that 1) any current psychiatric 
disorder was caused by the veteran's 
diabetes or any other service-connected 
disability, or 2) any pre-existing 
psychiatric disorder was aggravated by 
one or more service-connected 
disabilities and, if so, the examiner 
should indicate, to the extent possible, 
the approximate degree of impairment due 
to the service-connected disabilities.  
All opinions should be supported by 
appropriate rationale.  

3.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002) and its implementing regulations.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.  

4.  Upon completion of the requested 
additional evidentiary development and 
after ensuring compliance with the 
provisions of the VCAA, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to her, she 
and her accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




